internal_revenue_service national_office technical_advice_memorandum date index uil number case mis number number release date taxpayer’s name taxpayer’s address tam-107627-99 cc dom p si b1 taxpayer’s identification no years involved date of conference legend pr sec_1 pr sec_2 pr sec_3 pr sec_4 pr sec_5 a b c d trustl trust2 upreit x tam-107627-99 reit statel state2 datel date2 date3 date4 yearl dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurek issue is the contribution of properties to upreit by pr sec_1 in exchange for upreit interests the immediate distribution by pr sec_1 of the upreit interests to the partners in pr sec_1 and the refinancing of debt securing the contributed properties a single transaction for purposes of sec_1_752-1 conclusion yes therefore the contributions and distributions to and from upreit as a result of the transaction will be netted for purposes of determining whether there is a net contribution by the partners to upreit or a net distribution by upreit to the partners tam-107627-99 facts pr sec_1 was formed by a b c trustl and trust2 the partners on datel a and b each hold a one-third interest in pr sec_1 as general partners the remaining one-third interest is held by c trustl and trust2 in equal shares as limited partners pr sec_1 is engaged in the business of owning and renting commercial real_estate at the close of yearl the fair_market_value of pr sec_1’s assets including cash buildings land and intangibles was dollar_figurea its outstanding liabilities were valued at dollar_figureb of this amount dollar_figurec were classified as nonrecourse loans attributable to the commercial real_estate reit is a statel real_estate_investment_trust on date3 the trustees of reit approved the initial_public_offering ipo of its shares the formation and capitalization of upreit a state2 limited_partnership and the obtaining of a dollar_figured credit facility line of credit guaranteed by reit for the upreit’s use pursuant to a contribution agreement agreement dated date2 pr sec_1 agreed to transfer the majority of its assets the audit properties and liabilities to upreit in exchange for upreit interests pr sec_1 would then distribute these interests pro_rata to the partners under section of the agreement the parties’ obligations were conditioned upon among other things the consummation of the ipo by reit the borrowing by upreit or an affiliate or subsidiary of at least dollar_figurek the availability of a working_capital line of credit of at least dollar_figured and the sale or contribution by pr sec_1 or its affiliates and other third parties to upreit or one of its subsidiaries or affiliates of certain specified properties on date4 pr sec_1 transferred the audit properties subject_to their attached mortgages and accrued liabilities to upreit in exchange for upreit interests pr sec_1 distributed the upreit interests to the partners the same day the upreit interests are redeemable for either cash or an equal number of common shares of the reit following the contribution of pr sec_1’s assets described above the owners of upreit included reit a b c d trustl trust2 and x as the sole general_partner concurrent with the contribution of the audit properties to upreit the following events occurred upreit contributed certain properties other than the audit properties to pr sec_2 in exchange for a limited_partnership_interest pr sec_2 obtained a nonrecourse loan for dollar_figuree secured_by its properties including the properties contributed by upreit pr sec_3 a partnership in which upreit held a interest acquired new properties subject_to dollar_figuref in existing nonrecourse mortgage indebtedness tam-107627-99 pr sec_4 a partnership in which upreit held a interest acquired a shopping mall subject_to an existing dollar_figureg nonrecourse loan pr sec_5 a partnership in which upreit held a interest acquired a mall subject_to an outstanding nonrecourse mortgage of dollar_figureh upreit retired the existing mortgage indebtedness on the audit properties with proceeds raised by reit in the ipo and subsequently contributed to upreit or from upreit’s line of credit the pr sec_2 pr sec_3 and pr sec_4 mortgage loans were cross-collateralized and cross-defaulted with each other the pr sec_5 loan was not cross-collateralized with the other loans the line of credit was guaranteed by reit accordingly concurrent with the contributions of property by pr sec_1 to upreit upreit was a partner in pr sec_2 pr sec_3 pr sec_4 and pr sec_5 subsidiary partnerships the subsidiary partnerships own properties subject_to nonrecourse mortgage indebtedness this indebtedness under the rules of sec_752 is allocated among the partners in upreit thereby increasing their bases in their upreit interests law and analysis sec_704 provides that under regulations prescribed by the secretary income gain loss and deduction with respect to property contributed to the partnership by a partner shall be shared so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_705 provides that the adjusted_basis of a partner's interest in a partnership is generally the basis of that interest determined under sec_722 relating to contributions to a partnership or sec_742 relating to transfers_of_partnership_interests increased by the sum of the partner's share for that taxable_year and prior taxable years of a taxable_income of the partnership as determined under sec_703 and b income of the partnership exempt from tax under title_26 similarly the partner's basis is decreased by distributions from the partnership as provided in sec_733 and the sum of the partner's_distributive_share for that taxable_year and prior taxable years of a losses of the partnership and b expenditures of the partnership not deductible in computing its taxable_income and not properly chargeable to capital_account sec_721 provides that no gain_or_loss is recognized by a partnership or to any of its partners in the case of a contribution of property to a partnership in exchange for an interest in the partnership however if the property is encumbered and the encumbrance becomes a liability of the partnership then under sec_752 the contributing_partner is deemed to receive a distribution of money from the partnership in an amount equal to the reduction in the share of the liability sec_722 provides that the basis of an interest in a partnership acquired by a contribution of property including money to the partnership is the amount of the money and the tam-107627-99 adjusted_basis of the property to the contributing_partner at the time of the contribution increased by the amount if any of gain recognized under sec_721 by the contributing_partner at the time of contribution sec_731 provides that in the case of a distribution by a partnership to a partner gain is generally not recognized to the partner except to the extent that any money distributed exceeds the adjusted_basis of the partner's_interest_in_the_partnership immediately before the distribution under sec_731 no gain_or_loss is recognized by a partnership on a distribution to a partner of property including money sec_752 provides that any increase in a partner's share of the liabilities of a partnership or any increase in a partner's individual liabilities by reason of the assumption by that partner of partnership liabilities is considered a contribution of money by the partner to the partnership similarly under sec_752 any decrease in a partner's share of liabilities of a partnership or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of the individual liabilities is considered a distribution of money to the partner by the partnership sec_752 provides that for purposes of sec_752 a liability to which property is subject is to the extent of the fair_market_value of the property considered a liability of the owner of the property sec_1_752-2 sec_1_752-3 and sec_1_752-4 of the income_tax regulations contain the rules for determining a partner's share of recourse and nonrecourse liabilities of a partnership sec_1_752-3 provides that a partner’s share of nonrecourse liabilities of a partnership equals the sum of the partner’s share of partnership_minimum_gain determined in accordance with the rules of sec_704 and the regulations thereunder the amount of any taxable gain that would be allocated to the partner under sec_704 or in the same manner as sec_704 in connection with a revaluation of partnership property if the partnership disposed of in a taxable transaction all partnership property subject_to one or more nonrecourse liabilities of the partnership in full satisfaction of the liabilities and for no other consideration and the partner’s share of excess nonrecourse liabilities those not allocated under paragraphs a and a of this section of the partner’s share of partnership profits the allocation of partnership liabilities among the partners serves to equalize the partnership's basis in its assets inside_basis with the partners' bases in their partnership interests outside_basis providing additional basis to a partner for the partner's partnership_interest permits the partner to receive distributions of the proceeds of partnership liabilities without recognizing gain under sec_731 and to take deductions attributable to partnership liabilities without limitation under sec_704 which limits the losses that a partner may claim to the basis of the partner's_interest_in_the_partnership by equalizing inside and outside_basis sec_752 simulates the tax consequences that the partners would realize if they owned undivided interests in the partnership's assets thereby treating the partnership as an aggregate of its partners sec_1_752-1 provides a rule for a netting of increases and decreases of liabilities tam-107627-99 resulting from the same transaction under that rule if as the result of a single transaction a partner incurs both an increase and a decrease in the partner’s share of the partnership liabilities or the partner’s individual liabilities only the resulting net decrease is treated as a distribution from the partnership and only the resulting net increase is treated as a contribution of money to the partnership generally the contribution to or distribution from a partnership of property subject_to a liability will require that increases and decreases in liabilities associated with the transaction be netted to determine whether a partner will be deemed to have made a contribution or received a distribution as a result of the transaction sec_1_752-4 provides that an upper-tier partnership’s share of the liabilities of a lower-tier partnership other than any liability of the lower-tier partnership that is owed to the upper-tier partnership is treated as a liability of the upper-tier partnership for purposes of applying sec_752 and the regulations thereunder to the partners of the upper-tier partnership revrul_79_205 1979_2_cb_255 considers increases and decreases in partners' individual liabilities resulting from a transaction involving nonliquidating distributions of encumbered partnership properties the facts of that ruling indicate that a partnership distributed two of its properties one to each of its partners both properties were subject_to liabilities at the time of the distribution the ruling states the general_rule that partnership_distributions are taxable under sec_731 only to the extent that the amount of money distributed exceeds the distributee partner's basis in his partnership_interest this rule reflects congressional intent to limit the circumstances under which gain_or_loss is recognized to facilitate the movement of property into and out of partnerships as business reasons dictate see s rep no 83d cong 2d sess relying on this general_rule the ruling concludes that because the partners' shares of the liabilities are both increasing and decreasing in the same transaction offsetting the increases and decreases tends to limit recognition of gain and thereby gives effect to congressional intent accordingly the ruling holds that in a distribution of encumbered property by a partnership the resulting liability adjustments will be treated as occurring simultaneously rather than in a particular order revrul_87_120 1987_2_cb_161 amplified revrul_79_205 by extending its holding to terminating distributions by a partnership of encumbered property as part of a single transaction and within the same taxable_year the issue in this technical_advice_memorandum is similar to those discussed in revrul_79_205 and revrul_87_120 pr sec_1's contribution of property to upreit and the payment of the liabilities related to the audit properties results in a decrease in liabilities and a deemed_distribution of money to the partners on the same day however there is a deemed contribution of money to upreit by the partners to the extent that the partners’ shares of upreit liabilities increased due to the subsidiary partnerships' liabilities under the agreement these transactions would be related in the sense that one could not occur without the others accordingly we conclude that any deemed contribution and the deemed_distribution should be treated as parts of a single transaction for purposes of sec_1_752-1 therefore any increases and decreases in the partners' bases in their upreit interests resulting from the liability shifts will be netted for tam-107627-99 purposes of determining the ultimate result of the transactions under sec_731 and sec_752 caveat s except as specifically discussed above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provisions of the code in particular we express no opinion concerning the actual amount of the partners' respective bases in their upreit interests following the transactions discussed above a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
